                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA



ORGANIZED VILLAGE OF KAKE, et al.,

                  Plaintiffs,
           v.

THOMAS VILSACK, in his official
capacity as Secretary of Agriculture, et       Case No. 1:20-cv-00011 -SLG
al.,

                  Defendants,
           and

STATE OF ALASKA, et al.,

                  Intervenor-Defendants.


       ORDER RE MOVANT MURKOWSKI ET AL.’S MOTION TO INTERVENE

      Before the Court at Docket 22 is the Movants’ Motion to Intervene in the above-

captioned case pursuant to Federal Rules of Civil Procedure 24(a), or alternatively 24(b).

Plaintiffs filed a response of non-opposition to the motion at Docket 24.         Federal

Defendants take no position on the motion. Intervenor-Defendant does not oppose the

motion.

      Good cause being shown, IT IS ORDERED that the motion to intervene is

GRANTED. Accordingly, movants are directed to file a clean copy of their Answer within

7 days of this order. The case caption in this action is amended as shown above.

      Dated this 16th day of April, 2021 at Anchorage, Alaska.

                                            /s/ Sharon L. Gleason
                                            UNITED STATES DISTRICT JUDGE


            Case 1:20-cv-00011-SLG Document 25 Filed 04/16/21 Page 1 of 1
